DETAILED ACTION
                                                                                                                                                                                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art either alone or in combination fails to disclose, teach or suggest an independent rear suspension system comprising: a chassis structure, a first kinematic link, a second kinematic link, a third kinematic link, a fourth kinematic link, a fifth kinematic link, a knuckle assembly, a first ball joint, a second ball joint, a third ball joint, a fourth ball joint, a fifth ball joint, a sixth ball joint, a seventh ball joint, an eighth ball joint, a ninth ball joint, a tenth ball joint, and a rear wheel; wherein the first ball joint, second ball joint, third ball joint, fourth ball joint, fifth ball joint, and sixth ball joint are placed forward of the rear wheel axis; wherein the seventh ball joint, eighth ball joint, ninth ball joint and tenth ball joint are placed behind the rear wheel axis; wherein the third ball joint is placed forward of the fourth ball joint and the fifth ball joint is placed forward of the sixth ball joint; wherein the first ball joint is placed outward of the second ball joint, the seventh ball joint is placed outward of the eighth ball joint, and the ninth ball joint is placed outward of the tenth ball joint; wherein the fifth ball joint is placed above the third ball joint, the sixth ball joint is placed above the fourth ball joint, the seventh ball joint are placed above the ninth ball joint, and the eighth ball joint is placed above the tenth ball joint.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677.  The examiner can normally be reached on 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C TO/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        March 17, 2021